Citation Nr: 0731467	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis, left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1998 to August 
2001 and from October 2001 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's service-
connected lumbosacral strain has manifested characteristic 
pain on motion.

2.  For the entire appeal period, the veteran's service-
connected lumbrosacral strain has not manifested muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

3.  For the entire appeal period, the veteran's service-
connected lumbosacral spine has not manifested a moderate 
limitation of lumbar motion.

4.  For the period from September 26, 2003, the veteran's 
service-connected lumbosacral spine has not manifested 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

5.  The veteran's service-connected connected degenerative 
arthritis, left knee is manifested by no more than range of 
motion from 0 degrees of extension to 125 degrees of flexion, 
with pain. 



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent compensable rating for 
service-connected lumbrosacral strain for the entire period 
of the claim have been met.  38 U.S.C.A. §§ 1155, 5101, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2003).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a Diagnostic Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated December 2002 
and March 2004 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, including medical or other evidence of a 
compensable disability rating for lumbosacral strain, and a 
rating in excess of 10 percent for degenerative arthritis of 
the left knee, of what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency necessary to 
support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The appellant's VA treatment 
records, examination reports and medical opinion, personal 
statements and those of his representative have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization and no further 
assistance is required by statute.  38 U.S.C.A. § 5103A.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of  
primary concern.  The Board has considered the entire period 
of claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

During the pendency of this appeal, on September 26, 2003, 
the rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised.  Diagnostic Codes 
5235 to 5243.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 38 C.F.R. § 4.20 (2006).  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21(2007).  

Compensable Rating for Lumbosacral Strain

In a July 2003 rating decision, the RO granted service 
connection at a zero percent disability evaluation for the 
veteran's lumbosacral strain pursuant to 38 C.F.R. 4.71a, 
Diagnostic Code 5295.  The veteran contends that a disability 
rating should be assigned for his service connected 
lumbosacral strain to reflect more accurately the severity of 
his symptomatology. 

The Board notes that since the veteran's claim for service 
connection was filed in November 2002, prior to the September 
26, 2003 change in spine regulations, his disability is to be 
rated under both the criteria effective before and since that 
date.  In an opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased evaluation based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's Rating Schedule.

The rating criteria for lumbosacral strain in effect prior to 
September 26, 2003 provided a disability rating of 10 percent 
for characteristic pain on motion, and 20 percent for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The rating criteria for 
limitation of motion of the lumbar spine in effect prior to 
September 26, 2003 provided a disability rating of 10 percent 
for slight limitation of motion, and 20 percent for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292.

As to the old rating criteria for intervertebral disc 
syndrome in effect prior to September 26, 2003, a disability 
evaluation of 10 percent, required incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks during the past twelve months.  A disability 
evaluation of 20 percent, required incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past twelve months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

A new rating formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness or aching in the area 
of the spine, for the spine including intervertebral disc 
syndrome became effective September 26, 2003.  Under 
Diagnostic Codes 5237 (lumbosacral strain), using the 
General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is provided for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is provided for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, revered lordosis, or abnormal kyphosis. 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

The new rating formula for intervertebral disc syndrome which 
became effective on September 26, 2003, encompasses the same 
criteria as the old rating formula, and provides a disability 
evaluation of 10 percent, required incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks during the past twelve months.  A disability 
evaluation of 20 percent, required incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past twelve months.  An 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  

In this case, the RO granted the veteran zero percent service 
connection for lumbosacral strain in a June 2003 rating 
decision, effective October 6, 2002.  In January of 2004, the 
veteran filed a notice of disagreement with his non-
compensable lumbosacral strain.  

A VA examiner of December 2002 found the veteran had 
lumbosacral strain with no loss of function due to pain and 
ranges of motion of the lumbar spine at flexion to the right 
of 30, flexion to the left at 30, forward flexion at 90 and 
backward extension at 30.  This examiner also found no 
objective evidence of painful motion, spasm, weakness or 
tenderness and diagnosed the veteran with lumbosacral strain 
with no loss of function due to pain.  The veteran reported 
in September 2004 that he had tightness in his back, back 
spasms and twitching.  The VA examiner of November 2004 
opined that the veteran had mechanical back pain with 
symptoms occurring once a month and resolving in less than a 
minute with stretching, and no restrictions on his daily 
activities.  This examiner found the veteran had normal 
ranges of motion for the thoraco-lumbar spine, and noted that 
the veteran experienced pain if he were more active, did 
repeated bending, twisting or reached out to lift something.  
"There is no associated numbness or weakness.  Walking or 
standing does not cause it, but playing basketball can at 
times.  The pain lasts for a minute and resolves with 
stretching his back."

With respect to the old regulations for lumbosacral strain in 
effect before September 26, 2003, Diagnostic Code 5295, the 
veteran reported in September 2004 that he had tightness in 
his back, back spasms and twitching, which are criteria more 
characteristic of a 10 percent disability evaluation, but not 
a 20 percent one, which requires muscle spasm on extreme 
forward bending, loss of lateral spin motion, unilateral, in 
standing position.  Since there is competent medical evidence 
that the veteran has pain on motion, but no competent medical 
evidence of muscle spasm, the Board finds his symptoms more 
approximately approach those of a 10 percent disability 
evaluation.

As to the limitation of motion regulation in effect before 
September 26, 2003, at the time of the veteran's November 
2002 claim, evidence shows that his limitation of motion did 
not approach moderate limitation of motion of the lumbar 
spine, as required for a 20 percent disability evaluation 
because his range of motion was normal.  Diagnostic Code 5292

As to the intervertebral disc syndrome regulation in effect 
prior to September 26, 2003, there is no competent medical 
evidence showing that the veteran had incapacitating episodes 
of varying degrees.  Although the veteran noted in a 
statement of September 2004 that he had back spasms and 
twitching, these did not result in his being confined to bed 
or limited in terms of activities, as they apply to 
intervertebral disc syndrome.  Therefore, there is no medical 
evidence of intervertebral disc syndrome symptomalogy, and 
this regulation does not apply.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine (with or without symptoms such as pain, 
stiffness or aching), effective September 26, 2003 and 
currently in effect, the competent medical evidence of 
December 2002 and November 2004 shows that the veteran had 
normal ranges of motion for a combined range of motion of 240 
degrees.  Therefore, he does not meet the criteria for a 10 
percent disability evaluation which is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  The competent 
medical evidence of November 2004 established that the 
veteran had no pain at baseline, but if he did repeated 
bending, twisting or reached out to lift something, he would 
get a tightness or spasm across his lower back which did not 
radiate, but was negative for muscle spasm, guarding or 
localized tenderness or a vertebral body fracture.

Nor, based on this evidence, does the veteran meet the higher 
criteria for a 20 percent disability rating, which is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  There is competent medical evidence that the 
veteran has normal ranges of motion, and no competent medical 
evidence that he has muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

With respect to the intervertebral disc regulations in effect 
from September 26, 2003 through the present, as there is no 
objective evidence of incapacitating episodes, the criteria 
for intervertebral disc syndrome is not applicable.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2003).    

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2006).  In this case, 
there is no evidence that the veteran's service-connected 
spine disabilities have resulted either in frequent 
hospitalizations or interfered with his employment.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the criteria for a 10 percent compensable 
rating for service-connected lumbosacral strain for the 
entire period of the claim have been met, and that the 
veteran's service-connected lumbosacral strain warrants a 10 
percent disability rating and no more.  39 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  In reaching this determination, 
the Board has considered whether, under Fenderson, supra, a 
higher rating might be warranted for any period of time 
during the pendency of this appeal. Fenderson, 12 Vet. App. 
119.  But there is no evidence that the veteran's condition 
has been persistently more severe than the extent of 
disability contemplated under the assigned 10 percent rating 
at any time during the period of this initial evaluation.  




Increased Rating for Degenerative Left Knee Arthritis

In a July 2003 rating decision the RO granted service 
connection at a 10 percent disability evaluation for the 
veteran's left knee arthritis on the basis of 38 C.F.R. 
4.71a, Diagnostic Code 5003.  The veteran contends that the 
initial disability rating assigned for his left knee should 
be increased to reflect more accurately the severity of his 
symptomatology.  

VA treatment records of January 2002 indicate that the 
veteran was treated for left knee pain, which was worse in 
cold weather and that his knee crackled.  In November 2002 
the veteran was treated at VA for persistent pain of the left 
knee, and it was noted that he had full range of motion and 
that the magnetic resonance imaging (MRI) showed 
"tendonitis, but no structural abnormalities."   A March 
2002 VA x-ray noted the absence of left knee fractures, 
dislocations, significant degenerative changes and no 
synovial fusion.  A VA MRI report of the same date noted 
"tendinosis, mild of patellar tendon."

A December 2002 VA examination report noted that the veteran 
had arthralgia of the left knee with stiffness, locking, 
fatigue and lack of endurance, but no subluxation.  Cold 
weather and sports caused the veteran a 15 percent additional 
functional impairment.  Range of motion for the left knee was 
reported as 0 degrees of extension to 110 degrees of flexion.  
A November 2004 VA examination reported no trauma to the left 
knee, but since 1999 the veteran experienced pain and 
stiffness, and minimal discomfort except when he was more 
active, such as after playing basketball or when the weather 
was cool or damp.  The report noted that the veteran's knee 
flare-ups caused more pain, but did not significantly 
interfere with his work or usual activities.  The examiner 
found an absence of dislocation or subluxation.  The examiner 
diagnosed the veteran with patellar tendonitis and reported 
ranges of motion as 0 degrees of extension to 125 degrees of 
flexion, both active and passive.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint.  In this case, the RO arrived at a 10 percent rating 
because the veteran's limitation of motion is for the left 
knee (a major joint under 28 C.F.R. 4.45(f)) under Diagnostic 
Code 5260.  The veteran's left knee was evaluated at flexion 
of between 110 and 125 degrees, well above the 45 degrees 
required for a 10 percent rating.  Similarly, this code does 
not provide a compensable rating for extension below 10 
degrees, and the veteran's left knee was evaluated at zero 
degrees extension.  

The Board notes that Diagnostic Codes 5256 and 5257 require, 
respectively, knee ankylosis and other impairment of the 
knee, subluxation or lateral instability; however the VA 
examinations of December 2002 and November 2004 are silent 
for evidence of those symptoms.  Finally, the Board does not 
apply Diagnostic Codes 5258 and 5259 for cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain and effusion into the joint or removal of semilunar 
cartilage, which is symptomatic, because there is no evidence 
of these symptoms.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2006).  In this case, 
there is no evidence that the veteran's service-connected 
left knee degenerative arthritis has resulted either in 
frequent hospitalizations or interfered with his employment.  

The Board has considered whether under Fenderson, supra, a 
higher rating for the left knee might be warranted for any 
period of time during the pendency of 
this appeal.  But there is no evidence that the veteran's 
condition has been persistently more severe than the extent 
of disability contemplated under the assigned 10 percent 
rating at any time during the period of this initial 
evaluation.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable, and 
the Board must deny the claim.  See U.S.C.A. § 5107(b).


ORDER

A disability rating of 10 percent for lumbrosacral strain is 
granted for the entire period of the claim, subject to the 
criteria for payment of monetary awards.

An initial disability rating in excess of 10 percent for 
degenerative arthritis, left knee is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


